Citation Nr: 1226174	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-19 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a myocardial infarction. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left hip prosthesis revision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1972 to April 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2007 and January 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from the RO in June 2012.  A transcript of the hearing is associated with the claims file. 
 
A review of the Virtual VA paperless claims processing system shows additional documents pertinent to the present appeal that have been considered. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

In correspondence in January 2007, the Social Security Administration denied the Veteran's claim for disability benefits for heart and left hip disorders.  In September 2007, a private physician noted the Veteran's report that he was receiving disability benefits.  The VA electronic records associated with a non-service-connected pension show that the Veteran is receiving SSA benefits.   

Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In January 1989, the Veteran sustained a non-union fracture of his left hip.  He underwent a total left hip replacement in 1991.  In August 2006, a VA orthopedic surgeon noted that the left hip prosthesis was worn and loose and recommended revision surgery.  There are no earlier VA treatment records in the file.  Subsequent VA primary care records show that the Veteran had been diagnosed with hypertension but do not show symptoms or diagnoses of other cardiovascular disease.  The Veteran underwent left hip surgery in late October and early November 2006.   The Veteran's claims under 38 U.S.C.A. § 1151 are for additional disabilities arising from VA care received during and after this surgery.  

An additional disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  

Residuals of a Myocardial Infarction

Records of inpatient care and left hip revision surgery show that the Veteran was advised that a rare complication of the surgery was heart failure due to fluid overload.  There were no advisories regarding anesthesia.  The records showed that during administration of anesthesia, the Veteran experienced an episode of tachycardia.  At a June 2012 Board hearing, the Veteran and his spouse testified that they were told that he experienced a cardiac arrest but additional monitoring and testing ruled out a myocardial infarction.  The Veteran was advised to consult with his primary care physician or a cardiologist.  In the next three months, the Veteran sought VA outpatient treatment on several occasions for persistent heartburn and upper chest pain.  He underwent upper and lower gastrointestinal examinations and a persantine stress test in February 2007.  The gastrointestinal tests were normal.  The stress test showed a left ventricular ejection fraction of 29 percent with a recommendation for cardiac catheterization.  However, these results were not verified and made available for over one month.  On the day the test results were verified, the Veteran experienced an acute myocardial infarction and was treated at a private community hospital and later at a university hospital.  He ultimately underwent a three way coronary artery bypass graft procedure.  Records of care at multiple VA and private facilities reported by the Veteran have been obtained.  The Veteran contends that the delay in informing him of cardiac abnormalities and the results of the stress test delayed further treatment that would have prevented additional disability including the March 2007 myocardial infarction and coronary bypass grafts.  In November 2007 a VA cardiovascular surgeon reviewed the history and provided an opinion addressing this contention.  

In the June 2012 Board hearing, the Veteran and his spouse for the first time reported that administration of anesthesia on the day of the left hip surgery was unnecessarily prolonged and improperly administered because of a problem with the new prosthesis.  The Veteran contended that the anesthesia errors caused his cardiac episode leading to a chronic heart disability, The VA operation and discharge reports are silent for any delays or difficulties with anesthesia.  However, the file does not contain the anesthesiologist record that would reveal any delays or difficulties.  A request for this record is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011).  

Residuals of a Left Hip Prosthesis Revision

Records of VA follow up care for the left hip prosthesis included X-rays obtained in December 2006 and June 2007 that showed a perforation of the femur by part of the prosthesis.  In July 2007, the VA orthopedic physician who managed the revision noted the Veteran's report of pain and regaining a limp.  The physician reviewed the X-rays and noted the perforation but also noted that there was no fracture or loosening of the prosthesis.  The surgeon noted that the perforation was likely something that occurred during surgery.  Although it did not increase the risk of fracture or limit weight bearing, another revision using a shorter rod would be an option if the pain persisted.  In October 2007, the Veteran's VA primary care physician noted that the persistent left leg pain was caused by a "misplaced prosthesis."  

In November 2008, a VA physician noted a review of the claims file and the Veteran's claim under 38 U.S.C.A. § 1151 for left hip residuals but was unable to find in the records any indications of an additional left hip disability.  He did not comment on the record entries by the orthopedic physician, primary care physician, or the X-rays that showed a perforation and suggested that the new prosthesis was too long or improperly placed.  There are no VA records in the file after November 2008 to show if the Veteran underwent additional corrective surgery or experienced an additional chronic disability.  Therefore, additional VA records and another medical opinion on whether the new prosthesis was improperly sized or implanted causing an additional disability, and if so, whether that additional disability was a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable   

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration records of examination and adjudication associated with the award of disability benefits to the Veteran for a left hip prosthesis and for the residuals of a myocardial infarction.  Associate any records received with the claims file.  

2.  Request records of VA inpatient and outpatient treatment since November 2008 and associate any records received with the claims file.  

3.  Request from the VA Medical Center in Richmond, Virginia the record of administration of anesthesia during the Veteran's left hip surgery on October 31, 2007.   Associate any records received with the claims file.  

4.  Provide the claims file to a VA orthopedic surgeon.  Request that the surgeon review the file including the records of the left hip prosthesis revision in October 2006, the left hip X-rays obtained in December 2006 and June 2007, and the VA surgeon's clinical note in July 2007 and note the review in a report.  Request that the surgeon provide an opinion to a reasonable degree of medical certainty regarding each of the following: 

a.  Whether the revision and placement of a new prosthesis caused an additional disability or required additional corrective surgery; and if so, 

b.  Whether the additional disability was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  

5.   Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a myocardial infarction and for residuals of a left hip prosthesis revision.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).
   


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


